UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7664


MICHAEL JOSEPH WAGNER

                Petitioner - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; J. TROVILLIAN, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01944-AW)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Joseph Wagner, Sr., Appellant Pro Se. Michael O’Connor
Doyle, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael    Joseph   Wagner,       Sr.    appeals      the     district

court’s order denying his motion to re-open the appeal period.

We   have    reviewed   the   record     and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Wagner v. Stouffer, No. 8:10-cv-01944-AW (D. Md. Dec. 1,

2011).      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in   the     materials

before   the    court   and   argument     would     not    aid   the    decisional

process.



                                                                           AFFIRMED




                                       2